                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:17-cr-267-MOC-DCK-1

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                ORDER
                                                           )
 SALATHEO H. FLUID,                                        )
                                                           )
                        Defendant.                         )


         THIS MATTER is before the Court on defendant’s pro se Motion to Strike his appellate

counsel’s withdrawal of two pro se motions filed by defendant in this action. (#103).

         Defendant’s motion strike is denied. Defendant may refile the motions if he chooses to do

so, as his appeal was dismissed and it appears he is no longer represented by counsel. Having

thus considered defendant’s motion and reviewed the pleadings, the court enters the following

Order.

                                           ORDER

         IT IS, THEREFORE, ORDERED that defendant’s pro se Motion to Strike, (#103), is

DENIED.




                                         Signed: September 16, 2021




                                                -1-



       Case 3:17-cr-00267-MOC-DCK Document 105 Filed 09/16/21 Page 1 of 1
